HAINES, J., pro tem.
This is an appeal by the law firm of Harvey & Johnston from so much of the order and decree of the Superior Court of Fresno County settling the final account of the executor in the above-entitled estate and making distribution of said estate as fixes the compensation allowed for extraordinary services of the attorneys for the executor at the sum of $250. Although the appeal was separately taken from the appeal of Anna N. Haselbud (ante, p. 375 [79 Pac. (2d) 443]), this day decided, from the same order and decree, it was presented upon the same transcript *385and has been assigned the same number.  There is in the file, however, a communication from the said firm of Harvey & Johnston stating that they have stipulated with opposing counsel by a stipulation filed with the superior court that the said appeal of said Harvey & Johnston be dismissed.
The appeal is accordingly hereby dismissed.
Barnard, P. J., and Marks, J., concurred.